Exhibit 10.1

 

 

 

PURCHASE AGREEMENT

AMONG

THE ABSOLUT SPIRITS COMPANY, INCORPORATED,

V&S VIN & SPRIT AB

AND

BEAM GLOBAL SPIRITS & WINE, INC.

Dated as of August 28, 2008

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

   ARTICLE I       SALE AND PURCHASE   

Section 1.1

  

Sale and Purchase of Shares and Assets; Assumption of Liabilities

   1

Section 1.2

  

Purchase Price

   2

Section 1.3

  

Closing

   3

Section 1.4

  

Transfer of Assigned Inventory

   4    ARTICLE II       REPRESENTATIONS AND WARRANTIES OF THE SELLERS   

Section 2.1

  

Corporate and Governmental Authorization

   4

Section 2.2

  

Non-Contravention

   5

Section 2.3

  

Title

   5

Section 2.4

  

Financial Statements

   5

Section 2.5

  

Affiliate Transactions

   5    ARTICLE III       REPRESENTATIONS AND WARRANTIES OF BUYER   

Section 3.1

  

Corporate and Governmental Authorization

   6

Section 3.2

  

Non-Contravention

   6

Section 3.3

  

Available Funds; Investment Intent

   6

Section 3.4

  

No Other Representations

   7    ARTICLE IV       COVENANTS OF THE PARTIES   

Section 4.1

  

Actions Toward Closing

   7

Section 4.2

  

Public Announcements

   7

Section 4.3

  

Plan Rollover

   7

Section 4.4

  

Conduct of Business

   8

Section 4.5

  

Consents

   8

Section 4.6

  

Transition Matters

   8

 

i



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

   ARTICLE V       TAX MATTERS   

Section 5.1

  

Responsibility for Taxes

   9

Section 5.2

  

Tax Returns

   9

Section 5.3

  

Tax Contests

   9

Section 5.4

  

Refunds

   9

Section 5.5

  

Amended Returns

   9

Section 5.6

  

Elections

   10

Section 5.7

  

Books and Records; Cooperation

   10

Section 5.8

  

Transfer Taxes

   10

Section 5.9

  

Allocation of Purchase Price

   10

Section 5.10

  

Tax Covenant

   10    ARTICLE VI       CONDITIONS PRECEDENT   

Section 6.1

  

Conditions to the Obligations of Buyer and the Sellers

   11

Section 6.2

  

Conditions to the Obligations of Buyer

   11

Section 6.3

  

Conditions to the Obligations of the Sellers

   11    ARTICLE VII       TERMINATION   

Section 7.1

  

Termination

   12

Section 7.2

  

Effect of Termination

   12    ARTICLE VIII       DEFINITIONS   

Section 8.1

  

Certain Terms

   13

Section 8.2

  

Construction

   17    ARTICLE IX       MISCELLANEOUS   

Section 9.1

  

Notices

   17

 

ii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

Section 9.2

  

Amendment; Waivers, etc.

   19

Section 9.3

  

Expenses

   19

Section 9.4

  

Governing Law, etc.

   19

Section 9.5

  

Binding Effect

   20

Section 9.6

  

Assignment

   20

Section 9.7

  

Entire Agreement

   20

Section 9.8

  

Severability

   20

Section 9.9

  

Counterparts; Effectiveness; Third Party Beneficiaries

   21

Section 9.10

  

Specific Performance

   21

Section 9.11

  

Further Assurances

   21

Section 9.12

  

Survival; Indemnification

   21

Section 9.13

  

Confidential Information

   22

EXHIBITS

 

Exhibit A

  

Form of Assignment and Assumption Agreement

Exhibit B-1

  

Form of U.S. Trademark Assignment

Exhibit B-2

  

Form of Foreign Trademark Assignment

Exhibit C

  

Form of Domain Name Assignment

SCHEDULES

 

Schedule 1.1(a)(ii)

  

Assigned Contracts

Schedule 1.1(b)

  

Assumed Liabilities

Schedule 2.4

  

Financial Statements

 

iii



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

PURCHASE AGREEMENT, dated as of August 28, 2008 (this “Agreement”), by and among
The Absolut Spirits Company, Incorporated, a Delaware corporation (“ASCI” and a
“Seller”), V&S Vin & Sprit AB, an aktiebolag organized and existing under the
laws of Sweden (“V&S” and also a “Seller” and together with ASCI, the “Sellers”)
and Beam Global Spirits & Wine, Inc., a Delaware corporation (“Buyer”). Unless
stated otherwise, capitalized terms used in this Agreement are defined in
Section 8.1.

W I T N E S S E T H:

WHEREAS, ASCI owns all of the issued and outstanding shares (the “Shares”) of
capital stock of Cruzan Viril, Ltd., a U.S. Virgin Islands corporation (the
“Company”);

WHEREAS, the Sellers wish to sell and assign to Buyer, and Buyer wishes to
purchase and assume from the Sellers, the Shares, the Assigned Contracts, the
Assigned Inventory and the Assumed Liabilities, in each case, on the terms and
conditions described in this Agreement; and

WHEREAS, V&S wishes to transfer and assign to Buyer the Assigned Trademarks and
Domain Names, on the terms and conditions described in this Agreement;

NOW, THEREFORE, in consideration of the mutual promises, covenants,
representations and warranties made herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

ARTICLE I

SALE AND PURCHASE

Section 1.1 Sale and Purchase of Shares and Assets; Assumption of Liabilities.

(a) Subject to the terms and conditions hereof, at the Closing for the
consideration specified in Section 1.2,

(i) ASCI shall sell the Shares to Buyer, and Buyer shall purchase the Shares
from ASCI,

(ii) The Sellers shall sell, transfer, convey, assign and deliver to Buyer, and
Buyer shall purchase from the Sellers, all of the Sellers’ right, title and
interest in, to and under the contracts listed in Schedule 1.1(a)(ii) (the
“Assigned Contracts”) and the Assigned Inventory, and

(iii) V&S shall transfer, convey, assign and deliver to Buyer the Assigned
Trademarks and Domain Names.



--------------------------------------------------------------------------------

(b) Subject to the terms and conditions hereof, at the Closing, Buyer shall
assume the Assumed Liabilities and agree to discharge them in a timely manner.

Section 1.2 Purchase Price.

(a) The aggregate purchase price payable by Buyer to the Sellers for the Shares,
the Assigned Contracts, the Assigned Inventory and the Assigned Trademarks and
Domain Names shall be $100,000,000 (the “Purchase Price”).

(b) The parties acknowledge and agree that the Purchase Price has been
determined on a cash-free, debt-free basis and in furtherance thereof, agree
that:

(i) All Cash held by the Company and its Subsidiaries as of the Closing,
including but not limited to Cash held in bank accounts, shall be paid by Buyer,
or an Affiliate of Buyer, to an account designated by Sellers not later than
three (3) Business Days following the Closing. With respect to Cash held in bank
accounts, Buyer and Sellers shall determine as of 12:01 a.m. (local time) on the
Closing Date in each location in which each bank account of the Company or any
of its Subsidiaries is located, the aggregate cash balance of such bank
accounts, which for the avoidance of doubt shall be net of all outstanding
checks or similar instruments issued on such bank accounts at such time but not
yet reflected as a deduction in the cash balances of such bank accounts.

(ii) All intercompany Indebtedness and accounts, whether payables or
receivables, between either Seller or any of its Affiliates (other than the
Company or its Subsidiaries), on the one hand, and either the Company or any of
its Subsidiaries, on the other hand, shall be repaid or settled (in cash or
through (actual or deemed) capital contributions or (actual or deemed)
distributions), and all other arrangements between either Seller or any of its
Affiliates (other than the Company or its Subsidiaries), on the one hand, and
the Company or any of its Subsidiaries, on the other hand, shall be terminated
without liability to the Company or any of its Subsidiaries, at or prior to the
Closing. “Indebtedness” shall include (A) any indebtedness for borrowed money,
including, without limitation, all principal, interest, premiums, fees,
expenses, overdrafts and penalties with respect thereto, (B) all obligations
evidenced by bonds, debentures, notes or other similar instruments, (C) all
obligations to reimburse any bank or other Person in respect of amounts paid
under a letter of credit or similar instrument, and (D) all indebtedness of any
other Person, of the type referred to in clauses (A) to (C) above, directly or
indirectly guaranteed by such Person or secured by any assets of such Person. To
the extent the transactions contemplated in this Section 1.2(b)(ii) occur after
Closing, the parties agree to cooperate to develop a mutually agreeable plan to
implement this Section 1.2(b)(ii). Any withholding Taxes incurred in connection
herewith because of actual or deemed distributions to ASCI that are treated as
dividends shall be borne by or otherwise reimbursed by ASCI.

 

2



--------------------------------------------------------------------------------

(iii) All Indebtedness of the Company to any Persons other than Sellers or their
Affiliates shall be repaid or otherwise settled at or prior to the Closing.

(iv) Notwithstanding the foregoing, the Company shall retain a good-faith
estimate of an amount of cash sufficient to satisfy any liability for Income
Taxes remaining unpaid for the year 2007 as well as on income and activities of
the Company for the year 2008 through the end of the month preceding the Closing
Date (the “Tax Reserve”).

(c) The parties agree that on a date not later than sixty (60) days after the
Closing Date (the “Tax Adjustment Date”), the parties shall determine the
liability of the Company and its Subsidiaries for Income Taxes remaining unpaid
for the year 2007 as well as on income and activities of the Company and its
Subsidiaries for the year 2008 through the Closing (the “Tax Adjustment
Period”). Buyer (in the case of a positive number) or Seller (in the case of a
negative number), as the case may be, shall pay to the other party an amount
equal to the sum of (w) any payment made in respect of Indemnified Taxes
pursuant to Section 5 on or prior to the Tax Adjustment Date with respect to the
Tax Adjustment Period, (x) the amount of such Taxes paid prior to the Closing
Date in respect of such Taxes plus (y) the amount of the Tax Reserve less
(z) the amount of such Taxes as determined by the parties pursuant to the
preceding sentence (the “Tax Adjustment Payment”). Taxes for the portion of any
Straddle Period ending at Closing shall be determined on a closing-of-the books
basis, except for periodic Taxes such as real property Taxes which shall be
determined on a daily pro ration basis. Any payment made pursuant to this
Section 1.2(c) shall be treated as an adjustment to the purchase price for U.S.
federal and U.S. Virgin Islands income tax purposes.

Section 1.3 Closing.

(a) The closing of the transactions contemplated by Section 1.1 (the “Closing”)
shall take place at the offices of Debevoise & Plimpton LLP, 919 Third Avenue,
New York, NY 10022, at 10:00 a.m. on the date that is two Business Days after
the conditions set forth in Article VI have been satisfied or waived (other than
conditions that by their terms are to be satisfied at the Closing but subject to
the satisfaction or waiver of such conditions), or on such other date and time
as the parties to this Agreement may agree to in writing (the “Closing Date”).

(b) At the Closing:

(i) ASCI shall deliver to Buyer one or more certificates representing all of the
Shares, duly endorsed in blank or accompanied by stock powers or other
instruments of transfer duly executed in blank, and bearing or accompanied by
all requisite stock transfer stamps;

(ii) The Sellers and Buyer shall execute and deliver an assignment and
assumption agreement substantially in the form attached hereto as Exhibit A (the
“Assignment and Assumption Agreement”);

 

3



--------------------------------------------------------------------------------

(iii) V&S shall execute and deliver to Buyer (i) trademark assignments
substantially in the forms attached hereto as Exhibits B-1 and B-2 (together,
the “Trademark Assignment”), which shall be accepted and acknowledged by Buyer,
and (ii) a domain name assignment substantially in the form attached hereto as
Exhibit C (the “Domain Name Assignment”), which shall be accepted and
acknowledged by Buyer;

(iv) Buyer shall pay to the Sellers, by wire transfer of immediately available
funds to one or more accounts designated by the Sellers at least two Business
Days prior to the Closing Date, an amount equal to the Purchase Price; and

(v) ASCI shall cause to be delivered to Buyer or pursuant to Buyer’s
instructions all corporate minute books of the Company and its Subsidiaries.

Section 1.4 Transfer of Assigned Inventory. Prior to the Closing, the Sellers
shall provide Buyer with a list of Assigned Inventory by location held by the
Sellers and any of their Affiliates. The transfer of the Assigned Inventory
shall be invoiced to Buyer by the relevant Seller or Affiliate, as the case may
be, at cost, payment for which shall be included in the Purchase Price.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE SELLERS

Each Seller represents and warrants to Buyer, as of the date hereof and as of
the Closing Date, as follows:

Section 2.1 Corporate and Governmental Authorization.

(a) Such Seller has full power and authority to execute and deliver this
Agreement and each of the Ancillary Agreements to which such Seller is a party,
to perform its obligations hereunder and thereunder, and to consummate the
transactions contemplated hereby and thereby. The execution and delivery by such
Seller of this Agreement and each of the Ancillary Agreements to which such
Seller is a party, the performance of such Seller’s obligations hereunder and
thereunder, and the consummation by such Seller of the transactions contemplated
hereby and thereby have been duly and validly authorized by all requisite
corporate action of such Seller. Such Seller has duly executed and delivered
this Agreement and, on the Closing Date, will have duly executed and delivered
each of the Ancillary Agreements to which such Seller is a party. This Agreement
constitutes, and each such Ancillary Agreement when so executed and delivered
will constitute, the legal, valid and binding obligation of such Seller,
enforceable against such Seller in accordance with its terms.

(b) The execution, delivery and performance by such Seller of this Agreement and
each of the Ancillary Agreements to which such Seller is a party, and the
consummation of the transactions contemplated hereby and thereby, require no
action by or in respect of, or filing

 

4



--------------------------------------------------------------------------------

with, any Governmental Authority other than (i) compliance with any applicable
requirements of the HSR Act and (ii) any actions or filings under any Laws the
absence of which would not, individually or in the aggregate, materially impair
the ability of such Seller to consummate the transactions contemplated hereby or
thereby or materially impair the ability of the Company to continue to conduct
the Business following the Closing in a manner consistent with the conduct of
the Business prior to the Closing.

Section 2.2 Non-Contravention. The execution, delivery and performance by such
Seller of this Agreement and each of the Ancillary Agreements to which such
Seller is a party, and the consummation of the transactions contemplated hereby
and thereby, do not and will not (i) contravene, conflict with, or result in any
violation or breach of, any provision of the Organizational Documents of the
Company or such Seller, (ii) assuming compliance with the matters referred to in
Section 2.1(b), contravene, conflict with or result in a violation or breach of,
any provision of any Laws the violation or breach of which would, in the
aggregate, materially impair the ability of the Company to continue to conduct
the Business following the Closing in a manner consistent with the conduct of
the Business prior to the Closing or (iii) other than as set forth on Schedule
1.1(a)(ii), require any consent or other action by any Person under, or
constitute a default under, any provision of any material agreement or other
material instrument to which such Seller or the Company is a party.

Section 2.3 Title. ASCI is the beneficial and record owner, free and clear of
any encumbrances, of the Shares and upon delivery of and payment for the Shares
at the Closing will sell, transfer, assign and deliver good and valid title to
the Shares at the Closing free of encumbrances. There is no person who owns any
of the shares of capital stock or other equity interests of the Company or any
of its Subsidiaries, other than ASCI. Except as contemplated by this Agreement,
there are no outstanding options, warrants or other rights to purchase, obtain
or acquire, or any outstanding securities or obligations convertible into or
exchangeable for, or any voting agreements with respect to, any securities of
the Company or any of its Subsidiaries and neither the Company or any of its
Subsidiaries is obligated to purchase or redeem any securities.

Section 2.4 Financial Statements. Schedule 2.4 contains complete copies of
(i) the unaudited consolidated balance sheet of the Company as of December 31,
2007 and the related unaudited consolidated statement of income and unaudited
consolidated statement of cash flows for the fiscal year then ended, and
(ii) the unaudited consolidated balance sheet of the Company as of June 30, 2008
and the related unaudited consolidated statement of income and unaudited
consolidated statement of cash flows for the six month period then ended
(collectively, the “Unaudited Financial Statements”). The Unaudited Financial
Statements have been derived from the books and records of the Company and its
Affiliates.

Section 2.5 Affiliate Transactions. There is no contract, agreement, commitment,
lease, sublease, understanding, or other transaction or arrangement of any kind
entered into by the Company or any of its Subsidiaries with either of the
Sellers or any of their Affiliates that will remain in effect after the Closing
Date.

 

5



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer represents and warrants to each Seller, as of the date hereof and as of
the Closing Date, as follows:

Section 3.1 Corporate and Governmental Authorization.

(a) Buyer has full power and authority to execute and deliver this Agreement and
each of the Ancillary Agreements, to perform its obligations hereunder and
thereunder, and to consummate the transactions contemplated hereby and thereby.
The execution and delivery of this Agreement and each of the Ancillary
Agreements, the performance of its obligations hereunder and thereunder, and the
consummation of the transactions contemplated hereby and thereby have been duly
authorized by all requisite corporate action of Buyer. Buyer has duly executed
and delivered this Agreement and, on the Closing Date, will have duly executed
and delivered each of the Ancillary Agreements. This Agreement constitutes, and
each such Ancillary Agreement when so executed and delivered will constitute,
the legal, valid and binding obligation of Buyer, enforceable against Buyer in
accordance with its terms.

(b) The execution, delivery and performance of this Agreement and each of the
Ancillary Agreements by Buyer, and the consummation of the transactions
contemplated hereby and thereby, require no action by or in respect of, or
filing with, any Governmental Authority other than (i) compliance with any
applicable requirements of the HSR Act and (ii) any actions or filings under any
Laws the absence of which would not, individually or in the aggregate,
materially impair the ability of Buyer to consummate the transactions
contemplated hereby or thereby.

Section 3.2 Non-Contravention. The execution, delivery and performance by Buyer
of this Agreement and each of the Ancillary Agreements, and the consummation of
the transactions contemplated hereby and thereby, do not and will not
(i) contravene, conflict with, or result in any violation or breach of any
provision of, any of the Organizational Documents of Buyer, (ii) assuming
compliance with the matters referred to in Section 3.1(b), contravene, conflict
with or result in a violation or breach of, any provision of any Laws or
(iii) require any consent or other action by any Person under any provision of
any material agreement or other instrument to which Buyer is a party.

Section 3.3 Available Funds; Investment Intent. At the Closing, Buyer will have
sufficient funds to pay the Purchase Price and to effect all other transactions
contemplated by this Agreement and each of the Ancillary Agreements. Buyer is
purchasing the Shares for investment for its own account and not with a view to,
or for sale in connection with, any distribution thereof. Buyer (either alone or
together with its advisors) has sufficient knowledge and experience in financial
and business matters so as to be capable of evaluating the merits and risks of
its investment in the Shares and is capable of bearing the economic risks of
such investment.

 

6



--------------------------------------------------------------------------------

Section 3.4 No Other Representations. Buyer acknowledges and agrees that, except
as otherwise expressly set forth in this Agreement, the Shares, the Assigned
Contracts and the Assigned Trademarks and Domain Names and the businesses and
properties of the Company and any of its Subsidiaries are transferred “AS IS”,
“WHERE IS” AND SUBJECT TO THE REPRESENTATIONS AND WARRANTIES CONTAINED IN
ARTICLE II, WITH ALL FAULTS AND WITHOUT ANY OTHER REPRESENTATION OR WARRANTY OF
ANY NATURE WHATSOEVER, EXPRESS OR IMPLIED, ORAL OR WRITTEN, AND IN PARTICULAR,
WITHOUT ANY IMPLIED WARRANTY OR REPRESENTATION AS TO CONDITION, MERCHANTABILITY
OR SUITABILITY AS TO ANY OF THE ASSETS OR PROPERTIES OF THE COMPANY OR ANY OF
ITS SUBSIDIARIES.

ARTICLE IV

COVENANTS OF THE PARTIES

Section 4.1 Actions Toward Closing. Each party shall, as promptly as
practicable, (i) make, or cause to be made, all filings and submissions required
under any Laws applicable to such party, and give such undertakings as may be
required in connection therewith, including an appropriate filing of a
Notification and Report Form pursuant to the HSR Act as promptly as possible
(and in any event within three Business Days after the date hereof), and
request, and use reasonable best efforts to obtain, early termination of the
waiting period under the HSR Act, (ii) obtain at the earliest practicable date
all consents, authorizations or approvals from the Governmental Authorities
required to consummate the transactions contemplated by this Agreement and each
of the Ancillary Agreements, (iii) take all actions necessary or appropriate to
consummate the transactions contemplated by this Agreement and each of the
Ancillary Agreements, and (iv) fulfill at the earliest practicable date all of
the conditions to its obligations to consummate the transactions contemplated by
this Agreement. Each party shall promptly notify any other party in writing of
any fact, condition, event or occurrence that could reasonably be expected to
result in the failure of any of the conditions contained in Article VI to be
satisfied promptly upon such party becoming aware of the same.

Section 4.2 Public Announcements. The parties agree with each other, before
issuing any press release or making any public statement or announcement with
respect to this Agreement or the transactions contemplated hereby, to furnish
the other party with a copy of any press release or other public statement or
announcement thereof and to consult with each other with respect thereto.

Section 4.3 Plan Rollover. Each employee of the Company (a “Transferred
Employee”) participating in a defined contribution plan of ASCI that includes a
qualified cash or deferred arrangement within the meaning of Section 401(k) of
the Code (the “ASCI 401(k) Plan”) shall cease accruing benefits under such ASCI
401(k) Plan as of the Closing. Effective as

 

7



--------------------------------------------------------------------------------

of the Closing, Buyer shall, or shall cause one of its Affiliates, to have in
effect a defined contribution plan that includes a qualified cash or deferred
arrangement within the meaning of Section 401(k) of the Code (the “Buyer 401(k)
Plan”) and each Transferred Employee shall be credited with service with the
Company for purposes of determining eligibility to become a participant in such
Buyer 401(k) Plan as of the Closing. Buyer shall, or shall cause its Affiliates
to, cause the Buyer 401(k) Plan to accept a “direct rollover” to the Buyer
401(k) Plan of such Transferred Employee’s account balances (including
promissory notes evidencing all outstanding loans) under the ASCI 401(k) Plan.
Buyer shall provide ASCI with such documents and other information as ASCI shall
reasonably request to assure itself that (i) the Buyer 401(k) Plan provides for
the receipt of eligible rollover distributions (as such term is defined under
Section 402 of the Code) from the Transferred Employees, and (ii) the Buyer
401(k) Plan and the trust established in connection therewith are qualified and
tax-exempt under Section 401(a) of the Code, evidenced by either a favorable
determination letter issued by the Internal Revenue Service or an opinion of
counsel to Buyer, which opinion and counsel shall be reasonably satisfactory to
ASCI, to the effect that the Buyer 401(k) Plan and its related trust qualify
under Sections 401(a) and 501(a) of the Code. Each Transferred Employee shall
receive credit under the Buyer 401(k) Plan for all service with the Company and
its Affiliates and their respective predecessors prior to the Closing for
purposes of vesting and participation as if such service was with Buyer. Buyer
shall use all reasonable efforts to advise the Transferred Employees of their
rights to transfer balances under the ASCI 401(k) Plan into the Buyer 401(k)
Plan.

Section 4.4 Conduct of Business. From the date hereof through the Closing Date,
the Sellers will cause the businesses of the Company and its Subsidiaries to be
maintained and operated only in the ordinary course consistent with past
practices, and shall cause the Company and its Subsidiaries to file Tax Returns
in a manner consistent with past practices.

Section 4.5 Consents. Buyer and the Sellers shall reasonably cooperate with each
other in connection with the parties’ attempts to obtain any consents required
from third parties in connection with the Assigned Contracts.

Section 4.6 Transition Matters. The parties agree to discuss and cooperate with
each other in respect of the transition of the distribution of products under
the Assigned Trademarks and Domain Names, including (i) the removal of such
products, effective as of the Closing Date, from the list of Sellers’ products
included in any distributor agreement, wholesaler agreement or similar agreement
with third parties to which Future Brands LLC and any of the Sellers are parties
and that relate to the distribution of products under the Assigned Trademarks
and Domain Names, and (ii) the preparation of appropriate notices to such third
parties of such removal. The parties further agree that Sellers shall cause any
other distributor agreement, wholesaler agreement or similar agreement for the
distribution of products under the Assigned Trademarks and Domain Names not to
be terminated immediately on the Closing Date, but to continue such agreements
for Buyer’s benefit and at Buyer’s cost for a reasonable transition period
following the Closing not to exceed 90 days.

 

8



--------------------------------------------------------------------------------

ARTICLE V

TAX MATTERS

Section 5.1 Responsibility for Taxes. V&S shall bear and pay, reimburse, and
indemnify Buyer and the Company for, from and against, any and all Indemnified
Taxes other than (i) Taxes satisfied from the Tax Reserve or any Tax Adjustment
Payment made by Seller, and (ii) any Taxes resulting from any election made by
Buyer in violation of Section 5.6 of this Agreement. Except as provided in
Section 5.8, Buyer and the Company shall bear and pay all other Taxes of the
Company and its Subsidiaries.

Section 5.2 Tax Returns. After the Closing Date, Buyer shall be responsible for
preparing and filing all Tax Returns of the Company and its Subsidiaries with
respect to any Pre-Closing Tax Period or Straddle Period. Buyer shall prepare
such Tax Returns in respect of Income Taxes in a manner consistent with most
recent past practice and shall make such Tax Returns and associated work papers
available for review by V&S not later than sixty (60) days prior to the due date
for filing such Tax Return, and Buyer shall not file such Tax Returns without
the consent of V&S, which consent shall not be unreasonably withheld.

Section 5.3 Tax Contests.

(a) If Buyer or the Company receives any notice of a pending or threatened Tax
audit, assessment or adjustment (“Tax Matters”) relating to Indemnified Taxes,
Buyer shall promptly notify V&S. V&S shall have the right, at its expense, to
control, contest, resolve and defend against all Tax Matters relating to
Indemnified Taxes for Pre-Closing Tax Periods, provided, however, that V&S shall
not enter into any settlement of, or otherwise compromise, any such Tax Matter
to the extent that any such settlement or compromise could reasonably be
expected to have a material cost to Buyer for any Tax period (or portion
thereof) beginning after the Closing Date unless V&S indemnifies and holds
harmless Buyer from and against any such cost. Buyer shall have the right, at
its own expense, to participate in (but not control) such proceedings. V&S and
Buyer shall jointly control, contest, resolve and defend against all Tax Matters
relating to Indemnified Taxes for Straddle Periods, and each party shall bear
its own expenses in connection therewith.

(b) Buyer shall have the right to control, contest, resolve and defend against
all Tax Matters not relating to Indemnified Taxes, at its expense.

Section 5.4 Refunds. Buyer shall promptly remit to V&S the amount of any refund
or credit of any Indemnified Taxes received by the Company, its Subsidiaries or
Buyer.

Section 5.5 Amended Returns. Buyer shall not, and shall not permit the Company
or any of its current or former Subsidiaries to, amend any Tax Returns in
respect of Income Taxes for any Pre-Closing Tax Period or the portion of any
Straddle Period ending at Closing except to the extent required by law or to the
extent approved in writing by V&S.

 

9



--------------------------------------------------------------------------------

Section 5.6 Elections. Buyer shall not make, or permit to be made, any election
pursuant to Section 338 of the Code or any similar provision of US Virgin
Islands Tax law with respect to the Company or any of its Subsidiaries in
connection with the transactions contemplated in this Agreement.

Section 5.7 Books and Records; Cooperation. Buyer and V&S shall (and shall cause
their respective Affiliates and Representatives to) (a) provide the other party
with such assistance as may be reasonably requested in connection with the
preparation and filing of any Tax Return or any audit or other examination by
any taxing authority or judicial or administrative proceeding relating to Taxes,
(b) retain (and provide the other party and its Representatives with reasonable
access to) all records or information which may be relevant to such Tax Return,
audit, examination or proceeding, provided that the foregoing shall be done in a
manner so as not to interfere unreasonably with the conduct of the business of
the parties, and (c) timely provide to the other party powers of attorney or
similar authorizations reasonably necessary to carry out the provisions of this
Article 5.

Section 5.8 Transfer Taxes. All transfer, documentary, sales, use, stamp,
registration, and other such Taxes and fees (including any penalties and
interest) incurred in connection with the transactions contemplated by this
Agreement (including any real property transfer Tax and any similar Tax) shall
be borne equally by V&S and Buyer, and V&S and Buyer will cooperate in filing
all necessary Tax Returns and other documentation with respect to all such Taxes
and fees.

Section 5.9 Allocation of Purchase Price. The Sellers and Buyer hereby agree
that $90,000,000 of the Purchase Price shall be allocated to the Assigned
Trademarks and Domain Names and $10,000,000 of the Purchase Price plus any
amounts paid by Buyer to the Sellers pursuant to Section 1.2(b)(i) shall be
allocated to the Shares, the Assigned Contracts and the Assigned Inventory.
Except to the extent not permitted by law, the parties to this Agreement shall
treat and report (and, if necessary, to cause each of their respective
Affiliates to so treat and report) the sale and purchase of the Shares, the
Assigned Contracts, the Assigned Inventory and the Assigned Trademarks and
Domain Names for all federal, state and local and non-U.S. Tax purposes in a
manner consistent with this Section 5.9.

Section 5.10 Tax Covenant. For a period of two years following the Closing Date,
Buyer shall not, and shall not permit any Affiliate to, contribute or otherwise
transfer the Shares, the Assigned Trademarks or the Domain Names to Future
Brands LLC, unless (x) Future Brands expands its business beyond the
distribution services business or (y) Future Brands LLC is no longer treated as
a partnership for U.S. federal income tax purposes.

 

10



--------------------------------------------------------------------------------

ARTICLE VI

CONDITIONS PRECEDENT

Section 6.1 Conditions to the Obligations of Buyer and the Sellers. The
obligations of Buyer and the Sellers to consummate the transactions contemplated
hereby shall be subject to the fulfillment at or prior to the Closing of the
following conditions:

(a) HSR Act Notification. The notifications of Buyer and the Sellers pursuant to
the HSR Act shall have been made and the applicable waiting period and any
extensions thereof shall have expired or been terminated.

(b) No Injunction, etc. Consummation of the transactions contemplated hereby or
by any of the Ancillary Agreements shall not have been restrained, enjoined,
prohibited, prevented or otherwise adversely affected or made illegal by any
Laws or any Order.

(c) Termination and Redemption Agreement. The closing of the Termination and
Redemption Agreement shall have occurred.

Section 6.2 Conditions to the Obligations of Buyer. The obligations of Buyer to
consummate the transactions contemplated hereby shall be subject to the
fulfillment at or prior to the Closing of the following additional conditions:

(a) Representations and Warranties; Covenants. The representations and
warranties of the Sellers contained in this Agreement shall be true and correct
in all material respects at and as of the Closing Date with the same force and
effect as though made at and as of the Closing Date; the Sellers shall have, in
all material respects, duly performed and complied with all agreements,
covenants and conditions required by this Agreement to be performed or complied
with by the Sellers at or prior to the Closing; and Buyer shall have received a
certificate signed by an executive officer of each of the Sellers certifying to
the foregoing.

(b) Document Deliveries. The Sellers shall have made the deliveries set forth in
Section 1.3(b), as applicable.

Section 6.3 Conditions to the Obligations of the Sellers. The obligations of the
Sellers to consummate the transactions contemplated hereby shall be subject to
the fulfillment at or prior to the Closing of the following additional
conditions:

(a) Representations and Warranties; Covenants. The representations and
warranties of Buyer contained in this Agreement shall be true and correct in all
material respects at and as of the Closing Date with the same force and effect
as though made at and as of the Closing Date; Buyer shall have, in all material
respects, duly performed and complied with all agreements, covenants and
conditions required by this Agreement to be performed or complied with by Buyer
at or prior to the Closing; and the Sellers shall have received a certificate
signed by an executive officer of Buyer certifying to the foregoing.

 

11



--------------------------------------------------------------------------------

(b) Document Deliveries. Buyer shall have made the deliveries and payments set
forth in Section 1.3(b), as applicable.

ARTICLE VII

TERMINATION

Section 7.1 Termination. This Agreement may be terminated at any time prior to
the Closing Date:

(a) by the written agreement of Buyer and the Sellers;

(b) by either Buyer or any of the Sellers, by written notice to the Sellers or
the Buyer, as the case may be, if:

(i) the Closing shall not have been consummated on or before October 31, 2008
(the “End Date”), provided, however, that the right to terminate this Agreement
pursuant to this Section 7.1(b)(i) shall not be available to any party whose
breach of any provision of this Agreement results in the failure of the Closing
to be consummated by such time; or

(ii) (A) there shall be any Law that makes consummation of the transactions
contemplated by this Agreement illegal or otherwise prohibited or (B) any Order
enjoining Buyer or the Sellers from consummating the transactions contemplated
by this Agreement is entered and such Order shall have become final and
nonappealable;

(c) by Buyer, by written notice to the Sellers, if a material breach of any
representation or warranty or failure to perform any covenant or agreement on
the part of any of the Sellers or the Company set forth in this Agreement shall
have occurred that would cause the conditions set forth in Section 6.1 or
Section 6.2 not to be satisfied, and such breach is incapable of being cured by
the End Date;

(d) by any of the Sellers, by written notice to Buyer, if a material breach of
any representation or warranty or failure to perform any covenant or agreement
on the part of Buyer set forth in this Agreement shall have occurred that would
cause the conditions set forth in Section 6.1 or Section 6.3 not to be
satisfied, and such breach is incapable of being cured by the End Date.

Section 7.2 Effect of Termination. If this Agreement is terminated pursuant to
Section 7.1, this Agreement shall become void and of no effect without liability
of any party (or any of its Affiliates or Representatives) to any other party
hereto, provided that no such termination shall relieve any party of liability
for a breach of this Agreement.

 

12



--------------------------------------------------------------------------------

ARTICLE VIII

DEFINITIONS

Section 8.1 Certain Terms. The following terms have the respective meanings
given to them below:

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such
Person.

“Agreement” has the meaning set forth in the Preamble.

“Ancillary Agreements” means the Assignment and Assumption Agreement, the
Trademark Assignment and the Domain Name Assignment.

“ASCI 401(k) Plan” has the meaning set forth in Section 4.3.

“Assigned Contracts” has the meaning set forth in Section 1.1(a)(ii).

“Assigned Inventory” means all stock of rum products and related products
manufactured and sold in the Business and owned by either of the Sellers or
their Affiliates (other than the Company and its Subsidiaries) as of the Closing
Date, wherever located, including dry goods, bulk and finished goods and all POS
and related marketing materials used in the sale of such stock.

“Assigned Trademarks and Domain Names” means (i) the trademarks and trademark
applications listed in Schedule 1 to the Trademark Assignment and (ii) the
domain names listed in Schedule 1 to the Domain Name Assignment.

“Assignment and Assumption Agreement” has the meaning set forth in
Section 1.3(b)(ii).

“Assumed Liabilities” means all liabilities and obligations of the Sellers and
their Affiliates (whether known or unknown, absolute or contingent, liquidated
or unliquidated, due or to become due and accrued or unaccrued, and whether
claims with respect thereto are asserted before or after the Closing) existing
at, or arising after, the Closing Date and relating to the ownership or
operation of the Business prior to the Closing, including all liabilities and
obligations arising under the Assigned Contracts and all liabilities and
obligations relating to the matters set forth as Assumed Liabilities in Schedule
1.1(b), but excluding all liabilities and obligations relating to Indemnified
Taxes of the Company and its Subsidiaries and all liabilities and obligations
relating to Taxes (other than excise Taxes) of Affiliates of the Company and its
Subsidiaries (other than the Company and its Subsidiaries), including, for the
avoidance of doubt, any Taxes imposed on such Affiliates as a result of
transactions contemplated by this Agreement, provided that neither Sellers nor
any of their Affiliates shall intentionally cause liabilities or obligations to
be incurred by the Company or the Sellers with respect to the Business after the
date hereof that are not in the ordinary course of business.

 

13



--------------------------------------------------------------------------------

“Business” means the business and operations of the Company and its Affiliates
(and their predecessors) relating to the manufacturing, marketing, sale and
distribution of rum products and related products using the Assigned Trademarks
and Domain Names.

“Business Day” means any day excluding Saturday or Sunday and any other day
which is a legal holiday or a day on which banking institutions in New York, New
York are authorized or obligated by law or executive order to be closed.

“Buyer” has the meaning set forth in the Preamble.

“Buyer 401(k) Plan” has the meaning set forth in Section 4.3.

“Cash” means “CASH” of the type set forth in the consolidated balance sheet of
the Company included in the Unaudited Financial Statements and in the amount
existing on the Closing Date.

“Closing” has the meaning set forth in Section 1.3(a).

“Closing Date” has the meaning set forth in Section 1.3(a).

“Code” means the Internal Revenue Code of 1986, as amended.

“Company” has the meaning set forth in the Recitals.

“End Date” has the meaning set forth in Section 7.1(b)(i).

“Governmental Authority” means (i) any nation or government, any state or other
political subdivision thereof, (ii) any entity, authority or body exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, including any government authority, agency,
department, board, commission or instrumentality of the United States, any State
of the United States or any political subdivision thereof, or (iii) any court,
tribunal or arbitrator, and any self-regulatory organization.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations thereunder.

“Income Taxes” means Taxes on or measured by net income.

“Indebtedness” has the meaning set forth in Section 1.2(b)(ii).

“Indemnified Party” has the meaning set forth in Section 9.12(c).

 

14



--------------------------------------------------------------------------------

“Indemnifying Party” has the meaning set forth in Section 9.12(c).

“Indemnified Taxes” means all Income Taxes of the Company and its Subsidiaries
for all Pre-Closing Tax Periods and the portion of any Straddle Period ending at
Closing. Apportionment of Taxes for all Straddle Periods shall be made using the
method described in Section 1.2(c).

“Laws” means all applicable material laws, statutes, ordinances, rules,
regulations, administrative orders, decrees, directives or treaties.

“Litigation” means any action, cause of action, claim, cease and desist letter,
demand, suit, proceeding, citation, summons, subpoena or investigation of any
nature, civil, criminal, regulatory or otherwise, in law or in equity.

“Losses” has the meaning set forth in Section 9.12(b).

“Order” means any decision, demand, complaint, proceeding, citation, order,
judgment, ruling, stipulation, decree, injunction, subpoena, verdict,
determination or award issued, made or rendered by any Governmental Authority
having competent jurisdiction.

“Organizational Documents” means the articles of incorporation, certificate of
incorporation, charter, bylaws, articles of formation, regulations, operating
agreement, certificate of limited partnership, partnership agreement, and all
other similar documents, instruments or certificates executed, adopted or filed
in connection with the creation, formation or organization of a Person,
including any amendments thereto.

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.

“Pre-Closing Tax Period” means any Tax period that ends on or before the Closing
Date.

“Purchase Price” has the meaning set forth in Section 1.2(a).

“Representative” means, with respect to any Person, such Person’s accountants,
auditors, counsel, consultants, officers, directors, employees, agents and other
advisors and representatives.

“Seller” and “Sellers” have the meaning set forth in the Preamble.

“Seller Indemnitees” has the meaning set forth in Section 9.12(b).

“Shares” has the meaning set forth in the Recitals.

 

15



--------------------------------------------------------------------------------

“Straddle Period” means any Tax period that begins before and ends after the
Closing Date.

“Subsidiary” means, with respect to any Person, any entity of which securities
or other ownership interests (i) having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
or (ii) representing at least 50% of such securities or ownership interests are
at the time directly or indirectly owned by such Person.

“Tax Adjustment Date” has the meaning set forth in Section 1.2(c).

“Tax Adjustment Payment” has the meaning set forth in Section 1.2(c).

“Tax Adjustment Period” has the meaning set forth in Section 1.2(c).

“Taxes” shall mean all taxes, assessments, charges, duties, fees, levies or
other governmental charges, including, without limitation, all federal, state,
local, foreign and other income, franchise, profits, gross receipts, capital
gains, capital stock, transfer, property, sales, use, value-added, occupation,
property, excise, severance, windfall profits, stamp, license, payroll, social
security, withholding and other taxes, assessments, charges, duties, fees,
levies or other governmental charges of any kind whatsoever (whether payable
directly or by withholding and whether or not requiring the filing of a tax
return), all estimated taxes, deficiency assessments, additions to tax,
penalties and interest.

“Tax Return” means any tax return, declaration, statement, report, schedule,
form or information return or any amendment to any of the foregoing relating to
Taxes.

“Tax Reserve” has the meaning set forth in Section 1.2(b)(iv).

“Termination and Redemption Agreement” means the Termination and Redemption
Agreement, dated as of the date hereof, among ASCI, Buyer, Jim Beam Brands Co.,
Future Brands LLC and, with respect to Sections 9 and 11 thereof only, V&S and
Fortune Brands, Inc. pursuant to which, among other things, in consideration of
a cash payment to be made by ASCI for JBBCo.’s consent, the agreements relating
to the joint venture arrangement for distribution of ASCI’s products by Future
Brands LLC will be terminated and the interests of ASCI in Future Brands LLC
will be liquidated.

“Third Party Claim” has the meaning set forth in Section 9.12(c).

“Trademark Assignment” has the meaning set forth in Section 1.3(b)(iii).

“Transferred Employee” has the meaning set forth in Section 4.3.

“Unaudited Financial Statements” has the meaning set forth in Section 2.4.

“V&S” has the meaning set forth in the Preamble.

 

16



--------------------------------------------------------------------------------

Section 8.2 Construction. The words “hereof”, “herein” and “hereunder” and words
of like import used in this Agreement shall refer to this Agreement as a whole
and not to any particular provision of this Agreement. The captions herein are
included for convenience of reference only and shall be ignored in this
construction or interpretation hereof. References to Articles, Sections,
Exhibits and Schedules are to Articles, Sections, Exhibits and Schedules of this
Agreement unless otherwise specified. All Exhibits and Schedules annexed hereto
or referred to herein are hereby incorporated in and made a part of this
Agreement as if set forth in full herein. Any capitalized terms used in any
Exhibit or Schedule but not otherwise defined therein shall have the meaning as
defined in this Agreement. Any singular term in this Agreement shall be deemed
to include the plural, and any plural term the singular. Whenever the words
“include”, “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation,” whether or not they are
in fact followed by those words or words of like import. “Writing”, “written”
and comparable terms refer to printing, typing and other means of reproducing
words (including electronic media) in a visible form. References to any
agreement or contract are to that agreement or contract as amended, modified or
supplemented from time to time in accordance with the terms hereof and thereof.
References to any Person include the successors and permitted assigns of that
Person. References from or through any date mean, unless otherwise specified,
from and including or through and including, respectively. Any reference to
“days” means calendar days unless Business Days are expressly specified. If any
action under this Agreement is required to be done or taken on a day that is not
a Business Day, then such action shall not be required to be done or taken on
such day but on the first succeeding Business Day thereafter. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The parties have participated jointly in the
negotiation and drafting of this Agreement and if an ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Agreement.

ARTICLE IX

MISCELLANEOUS

Section 9.1 Notices. All notices, requests and other communications to any party
hereunder shall be in writing (including facsimile transmission) and shall be
given:

if to Buyer,

Beam Global Spirits & Wine, Inc.

510 Lake Cook Road

Deerfield, Illinois 60015

Attention: Kenton R. Rose

Fax:

 

17



--------------------------------------------------------------------------------

with copies (which shall not constitute notice) to:

Fortune Brands, Inc.

520 Lake Cook Road

Deerfield, Illinois 60015

Attention: Mark A. Roche

Fax:

Chadbourne & Parke LLP

30 Rockefeller Plaza

New York, NY 10112

Attention: Edward P. Smith

Fax:

if to ASCI,

The Absolut Spirits Company, Incorporated

401 Park Avenue South

New York, NY 10016

Attention: General Counsel

Fax:

if to V&S,

V&S Vin & Sprit AB

SE-117 97 Stockholm

Sweden

Attention: General Counsel

Fax:

in the case of notice to ASCI or V&S, with a copy (which shall not constitute
notice) to:

Debevoise & Plimpton LLP

919 Third Avenue

New York, NY 10022

Attention: Paul S. Bird

Fax:

or such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto. All such notices,
requests and other communications shall be deemed received on the date of
receipt by the recipient thereof if received prior to 5:00 p.m. on a Business
Day in the place of receipt. Otherwise, any such notice, request or
communication shall be deemed to have been received on the next succeeding
Business Day in the place of receipt.

 

18



--------------------------------------------------------------------------------

Section 9.2 Amendment; Waivers, etc. No amendment, modification or discharge of
this Agreement, and no waiver hereunder, shall be valid or binding unless set
forth in writing and duly executed by the party against whom enforcement of the
amendment, modification, discharge or waiver is sought.

Section 9.3 Expenses. Except as otherwise provided herein, all direct and
indirect costs and expenses incurred in connection with the negotiation,
preparation and execution of this Agreement and each of the Ancillary Agreements
and the consummation of the transactions contemplated hereby and thereby,
whether or not such transactions shall be consummated, shall be paid by the
party incurring such cost or expense.

Section 9.4 Governing Law, etc.

(a) THIS AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS, INCLUDING AS TO VALIDITY,
INTERPRETATION AND EFFECT, BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS, TO THE EXTENT SUCH
PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD PERMIT
OR REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION. Buyer and the
Sellers hereby irrevocably submit to the jurisdiction of the courts of the State
of New York and the federal courts of the United States of America located in
the State, City and County of New York solely in respect of the interpretation
and enforcement of the provisions of this Agreement and of the documents
referred to in this Agreement, and in respect of the transactions contemplated
hereby and thereby. Buyer and the Sellers irrevocably agree that all claims in
respect of the interpretation and enforcement of the provisions of this
Agreement and each of the Ancillary Agreements, and in respect of the
transactions contemplated hereby and thereby, or with respect to any such action
or proceeding, shall be heard and determined in such a New York State or federal
court, and that such jurisdiction of such courts with respect thereto shall be
exclusive, except solely to the extent that all such courts shall lawfully
decline to exercise such jurisdiction. Buyer and the Sellers hereby waive, and
agree not to assert, as a defense in any action, suit or proceeding for the
interpretation or enforcement hereof or of any such document or in respect of
any such transaction, that it is not subject to such jurisdiction. Buyer and the
Sellers hereby waive, and agree not to assert, to the maximum extent permitted
by law, as a defense in any action, suit or proceeding for the interpretation or
enforcement hereof or of any such document or in respect of any such
transaction, that such action, suit or proceeding may not be brought or is not
maintainable in such courts or that the venue thereof may not be appropriate or
that this Agreement or any such document may not be enforced in or by such
courts. Buyer and the Sellers hereby consent to and grant any such court
jurisdiction over the person of such parties and over the subject matter of any
such dispute and agree that mailing of process or other papers in connection
with any such action or proceeding in the manner provided in Section 9.1 or in
such other manner as may be permitted by law, shall be valid and sufficient
service thereof.

 

19



--------------------------------------------------------------------------------

(b) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF
THE ANCILLARY AGREEMENTS, OR THE BREACH, TERMINATION OR VALIDITY OF THIS
AGREEMENT OR ANY OF THE ANCILLARY AGREEMENTS, OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, (II) EACH SUCH PARTY UNDERSTANDS AND HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (III) EACH SUCH PARTY MAKES THIS
WAIVER VOLUNTARILY, AND (IV) EACH SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 9.4(b).

Section 9.5 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective heirs, successors and
permitted assigns.

Section 9.6 Assignment. This Agreement shall not be assignable or otherwise
transferable by any party hereto without the prior written consent of the other
parties hereto; provided, however, Buyer may (without obtaining any consent)
assign its rights and interests under this Agreement, in whole or in part, to
any Affiliate of Buyer; provided further, however, that any such assignment by
Buyer to an Affiliate without the prior written consent of the other parties
hereto shall not relieve Buyer of its obligations hereunder.

Section 9.7 Entire Agreement. This Agreement, including the Schedules and
Exhibits hereto, and each of the Ancillary Agreements, when executed and
delivered, constitutes the entire agreement and supersedes all prior agreements
and understandings, both written and oral, between the parties with respect to
the subject matter hereof and thereof.

Section 9.8 Severability. If any provision, including any phrase, sentence,
clause, section or subsection, of this Agreement is invalid, inoperative or
unenforceable for any reason, such circumstances shall not have the effect of
rendering such provision in question invalid, inoperative or unenforceable in
any other case or circumstance, or of rendering any other provision herein
contained invalid, inoperative, or unenforceable to any extent whatsoever, so
long as the economic or legal substance of the transactions contemplated hereby
is not affected in any matter materially adverse to any party. Upon such
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.

 

20



--------------------------------------------------------------------------------

Section 9.9 Counterparts; Effectiveness; Third Party Beneficiaries. This
Agreement may be executed in several counterparts, each of which shall be deemed
an original and all of which shall together constitute one and the same
instrument. This Agreement shall become effective when each party shall have
received a counterpart hereof either manually-signed or facsimile-signed by all
of the other parties. Until and unless each party has received a counterpart
hereof signed by all of the other parties, this Agreement shall have no effect
and no party shall have any right or obligation hereunder (whether by virtue of
any other oral or written agreement or other communication). No provision of
this Agreement is intended to confer any rights, benefits, remedies, obligations
or liabilities hereunder upon any Person other than the parties and their
respective successors and assigns.

Section 9.10 Specific Performance. The parties hereto agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms hereof and that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement or to enforce
specifically the performance of the terms and provisions hereof in any court
specified in Section 9.4, in addition to any other remedy to which they are
entitled at law or in equity.

Section 9.11 Further Assurances. Following the Closing, each party shall, and
shall cause its respective Representatives to, promptly execute and deliver,
without further consideration, such additional instruments, documents,
conveyances or assurances and take such other actions as shall be necessary, or
otherwise reasonably be requested by any other party to confirm and assure the
rights and obligations provided for in this Agreement and each of the Ancillary
Agreements and render effective the consummation of the transactions
contemplated hereby and thereby, or otherwise to carry out the intent and
purposes of this Agreement.

Section 9.12 Survival; Indemnification.

(a) Upon a valid termination of this Agreement, the parties shall have no
further obligations hereunder, except that the obligations of the parties set
forth in Section 4.2, Section 7.2, Section 8.1, Section 8.2, Section 9.1,
Section 9.3, Section 9.4 and this Section 9.12 shall survive any such
termination and shall be enforceable hereunder. Except for the representations
and warranties contained in Section 2.3 which shall survive the Closing, none of
the representations and warranties in this Agreement or in any instrument
delivered pursuant to this Agreement shall survive the Closing. This
Section 9.12(a) shall not limit any covenant or agreement of the parties which
by its terms contemplates performance after the Closing.

(b) From and after the Closing, Buyer shall defend, indemnify and hold harmless
the Sellers, their Affiliates and their Representatives (collectively, the
“Seller Indemnitees”) from and against, and pay or reimburse the Seller
Indemnitees for, any and all damage, loss, liability, and expense (including
reasonable expenses of investigation, enforcement and collection and reasonable
attorneys’ and accountants’ fees and expenses in connection with any
Litigation), whether or not involving a third party claim (collectively,
“Losses”), resulting from or arising out of any Assumed Liabilities, the conduct
of the Business prior to the Closing or the ownership or operation of the
Company, the Assigned Contracts, the Assigned Trademarks and Domain Names or the
Business from and after the Closing.

 

21



--------------------------------------------------------------------------------

(c) In the case of any Litigation asserted by a third party (a “Third Party
Claim”) against a party entitled to indemnification under this Section 9.12 (an
“Indemnified Party”), notice shall be given by the Indemnified Party to the
party required to provide indemnification (the “Indemnifying Party”) promptly
after such Indemnified Party has actual knowledge of such Third Party Claim, and
the Indemnified Party shall permit the Indemnifying Party (at the expense of
such Indemnifying Party and so long as the Indemnifying Party acknowledges in
writing its obligation to indemnify the Indemnified Party for Losses related to
such Third Party Claim) to assume the defense of such Third Party Claim,
provided that (a) counsel for the Indemnifying Party who shall conduct the
defense of such Third Party Claim shall be reasonably satisfactory to the
Indemnified Party, and the Indemnified Party may participate in such defense at
such Indemnified Party’s expense, and (b) the failure of any Indemnified Party
to give notice as provided herein shall not relieve the Indemnifying Party of
its indemnification obligation under this Agreement except to the extent that
such failure results in a lack of actual notice to the Indemnifying Party and
such Indemnifying Party is materially prejudiced as a result of such failure to
give notice. If the Indemnifying Party does not promptly assume the defense of
such Third Party Claim following notice thereof, the Indemnified Party shall be
entitled to assume and control such defense and to settle or agree to pay in
full such Third Party Claim without the consent of the Indemnifying Party
without prejudice to the ability of the Indemnified Party to enforce its claim
for indemnification against the Indemnifying Party hereunder. Except with the
prior written consent of the Indemnified Party, no Indemnifying Party, in the
defense of any such Third Party Claim, shall consent to entry of any judgment or
enter into any settlement that provides for injunctive or other nonmonetary
relief affecting the Indemnified Party or that does not include as an
unconditional term thereof the giving by each claimant or plaintiff to such
Indemnified Party of an irrevocable release from all liability with respect to
such Third Party Claim. In any event, the Sellers and Buyer shall cooperate in
the defense of any Third Party Claim subject to this Section 9.12(c) and the
records of each shall be reasonably available to the other with respect to such
defense.

Section 9.13 Confidential Information. From and after the Closing until the
second anniversary of the Closing Date, each Seller will, and will cause each of
its Affiliates and its and their Representatives to maintain in strict
confidence any and all information concerning the Company and the Business.

[SIGNATURE PAGE FOLLOWS.]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.

 

THE ABSOLUT SPIRITS COMPANY,

INCORPORATED

By:   /s/ Thomas R. Lalla Jr.   Name: Thomas R. Lalla Jr.   Title: Vice
President V&S VIN & SPRIT AB By:   /s/ Pierre C. Pringuet   Name: Pierre C.
Pringuet   Title: Director By:   /s/ Michel Bors   Name: Michel Bors   Title:
Director BEAM GLOBAL SPIRITS & WINE, INC. By:   /s/ Christopher J. Klein   Name:
Christopher J. Klein   Title: Director